Woods, C. J.,
delivered the opinion of the court..
The averments of the bill show clearly that the case is of equity cognizance. The notes are not non-negotiable. While not properly speaking promissory notes, because payment was conditioned upon a future contingency, which contingency had occurred before the beginning of this suit, as averred in the *783bill and admitted by the demurrer, they are nevertheless writings for the payment of money and are negotiable under §3503, code of 1892. This section declares that “all promissory notes and other writings for the payment of money or other thing may be assigned by indorsement, whether the same be payable to order or assignee or not, and the assignee or indorsee may maintain such action thereon, in his own name, as the assignor or indorser could have maintained,” etc.
This statute received judicial interpretation in Shields v. Taylor, 25 Miss., 13. In that case suit was brought by the assignee upon a writing for the conditional payment of money, and the court held that the writing, though a conditional contract for the payment of money, was within the statute, and that the quality of negotiability had been imparted to it thereby, and that an action in the name of the assignee was maintainable.
At common law, however, the assignee of a non-negotiable note might maintain a suit in equity in his own name against the maker. Story on Promissory Notes, sec. 128, and 2 Randolph on Commercial Paper, sec. 656.

Affirmed.